FIFTH DIVISION
                                REESE, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   February 23, 2021



In the Court of Appeals of Georgia
 A20A2045. PATRICK v. BOARD OF REGENTS OF THE
     UNIVERSITY OF GEORGIA.

      REESE, Presiding Judge.

      Valorie Patrick sued the Board of Regents of the University System of Georgia

(the “Board”) for breach of contract after she was dismissed from Valdosta State

University’s nursing program. The trial court dismissed her suit, finding that it was

barred by sovereign immunity. On appeal, Patrick argues that her admission letter,

Valdosta’s graduate student handbook, and the university student handbook, taken

together, constitute a written contract that waives sovereign immunity. We disagree,

and for the reasons set forth infra, affirm the trial court’s dismissal of her complaint.
      The facts relating to the issue of sovereign immunity are largely undisputed.1

In 2013, Patrick received an acceptance letter from Valdosta’s graduate school of

nursing. The one-page letter was signed by the interim dean of the school. It informed

Patrick: “You are responsible for familiarizing yourself with the regulations of your

department of study and those of the Graduate School. You can find the Graduate

School policies in the Graduate School Catalog.” The graduate school catalog

contained an academic grievance section, which set forth the grievance and appeal

procedure, and notified graduate students that they must also adhere to the regulations

in the Valdosta student handbook.

      Valdosta dismissed Patrick from the nursing program after she received a

failing grade in a lab course. According to Patrick, she only received a failing grade

because of problems in submitting assignments to the school online portal. Although

Patrick filed several internal appeals at Valdosta, the school declined to change her

grade. She later applied for readmission to the nursing program, but Valdosta rejected

her application.



      1
        “[W]here the underlying facts are undisputed, we review de novo the trial
court’s application of the law to the undisputed facts.” Grant v. Ga. Forestry Comm.,
338 Ga. App. 146, 148 (1) (789 SE2d 343) (2016).

                                          2
      Patrick sued the Board, asserting three claims for breach of contract. She

alleged that the Board: (1) failed to follow the appeal and readmission processes set

forth in the student handbook; (2) dismissed her from the nursing program without

a hearing, in violation of the social code from the student handbook; and (3) breached

the “terms and conditions for [her] classes” by failing to maintain the online portal.

The Board filed a motion to dismiss on the basis of sovereign immunity, which the

trial court granted. This appeal followed.

      “We review a trial court’s ruling on a motion to dismiss based on sovereign

immunity de novo because it is a matter of law.”2 Patrick has the burden of proof as

the party seeking to demonstrate a waiver of sovereign immunity.3 With these guiding

principles in mind, we now turn to Patrick’s sole claim of error.

      Patrick argues that the trial court erred in finding that she did not have an

express, written contract with the Board, which would waive the Board’s sovereign

immunity. Specifically, she contends that the graduate handbook, the student

handbook, and the admission letter, taken together, constitute a binding contract with

      2
          Gwinnett County v. Ashby, 354 Ga. App. 863, 864 (842 SE2d 70) (2020).
      3
        See Ga. Dept. of Labor v. RTT Assoc., 299 Ga. 78, 81 (1) (786 SE2d 840)
(2016) (“The burden of demonstrating a waiver of sovereign immunity rests upon the
party asserting it.”).

                                          3
the Board. She also argues that signatures from both parties are not required to create

a contract waiving sovereign immunity.

       “The doctrine of sovereign immunity, also known as governmental immunity,

protects all levels of governments from legal action unless they have waived their

immunity from suit.”4 Sovereign immunity applies to the Board.5 However, the State

has waived sovereign immunity for breach of a written contract.6

       “General rules of contract law that might otherwise support a claim for breach

of contract damages between private parties . . . will not support a claim against the

state or one of its agencies if the contract is not in writing so as to trigger the waiver

of sovereign immunity.”7 That is because “[t]he doctrine of sovereign immunity

requires that the conditions and limitations of the statute that waives immunity be

strictly followed[.]”8 Thus, a party may not recover for breach of contract against the

       4
        Weaver v. City of Statesboro, 288 Ga. App. 32, 33 (1) (653 SE2d 765) (2007)
(citation and punctuation omitted).
       5
       See Wilson v. Bd. of Regents of Univ. System of Ga., 262 Ga. 413, 414 (3)
(419 SE2d 916) (1992).
       6
           See Ga. Const. of 1983, Art. I, Sec. II, Par. IX (c) and (e); OCGA § 50-21-1
(a).
       7
           RTT Assoc., 299 Ga. at 82 (2).
       8
           Id. at 83 (2) (citation and punctuation omitted).

                                             4
State based on an implied contract, on a theory of quantum meruit, or by the parties’

course of conduct even if a document exists that would otherwise supply the material

terms of the alleged contract.9

      When determining if multiple documents form an express contract that waives

sovereign immunity, “[a] valid written contract may be formed when there are

multiple, signed, contemporaneous agreements between the parties which

demonstrate their intent to enter into a binding contract and the individual documents,

considered together, include all of the necessary terms of a contract.”10

      In this case, the acceptance letter, graduate handbook, and student handbook

did not constitute a written contract that waived sovereign immunity. None of the

documents were signed by both parties.11 Additionally, the offer letter’s statement to


      9
          See id. at 82-83 (2).
      10
        Bd. of Regents of the Univ. System of Ga. v. Ruff, 315 Ga. App. 452, 456 (726
SE2d 451) (2012) (footnote and punctuation omitted), overruled on other grounds by
Rivera v. Washington, 298 Ga. 770, 778 & n.7 (784 SE2d 775) (2016).
      11
         See Browning v. Rabun County Bd. of Commrs., 347 Ga. App. 719, 722-723
(820 SE2d 737) (2018) (summary of benefits was not a written contract between the
parties where it was not signed by either party and did not show the assent of the
parties to the contract); Ruff, 315 Ga. App. at 456-457 (application to study abroad
program, written refund policy, and study abroad manual did not waive sovereign
immunity because they were not signed by the Board); Bd. of Regents of the Univ.
System of Ga. v. Barnes, 322 Ga. App. 47, 50 (2) (743 SE2d 609) (2013) (unsigned

                                          5
Patrick to “familiariz[e]” herself with the student handbooks and department

regulations failed to demonstrate an intent by the Board for the student handbooks to

become a binding contract.12 At best, the conduct of Patrick and the Board might

demonstrate the existence of an implied contract, but as noted previously, that is not

enough to waive sovereign immunity.13

      The only case Patrick cites to where this Court held that an unsigned writing

waived sovereign immunity is Ga. Lottery Corp. v. Patel.14 In that case, we held that

a scratch-off lottery ticket constituted a written contract that waived sovereign


and unauthenticated student code of conduct and counseling center consent form
signed only by the student did not constitute a written contract waiving sovereign
immunity), overruled on other grounds by Wolfe v. Regents of the Univ. System of
Ga., 300 Ga. 223, 232 (2) (d) (794 SE2d 85) (2016).
      12
          See Carroll v. Bd. of Regents of the Univ. System of Ga., 324 Ga. App. 598,
602-603 (2) (751 SE2d 421) (2013) (unsigned emails and meeting minutes did not
demonstrate an intent to modify written contract between the appellant and the
Board); see also Wilson v. Bd. of Regents of Univ. System of Ga., 262 Ga. 413, 414
(2) (419 SE2d 916) (1992) (holding that the Board did not enter into a written
contract based on the consent form and ambulatory surgery patient agreement that
plaintiff signed before her operation); Bd. of Regents of Univ. System v. Tyson, 261
Ga. 368, 369 (1) (404 SE2d 557) (1991) (consent to care form and other parts of the
medical record, taken together, did not constitute contemporaneous writings forming
a contract).
      13
           See RTT Assoc., 299 Ga. at 83 (2).
      14
           349 Ga. App. 529 (826 SE2d 385) (2019) (physical precedent only).

                                           6
immunity.15 However, Patel is not binding precedent.16 Yet, even if Patel were

binding, it is distinguishable for two reasons. First, our Court in that case applied case

law addressing lottery tickets as “gambling contracts” between the state and the ticket

holder.17 Second, the terms printed on the lottery ticket, including the ticket price,

how to win a prize, and the process for claiming prizes, more clearly indicated an

intention to enter into a contract between the Georgia Lottery Corporation and the

ticket holder than the documents referenced in this case.18

      Accordingly, for the reasons stated above, Patrick did not demonstrate an

express, written contract that waived sovereign immunity. We therefore affirm the

trial court’s order granting the Board’s motion to dismiss.

      Judgment affirmed. Markle and Colvin, JJ., concur.




      15
           See id. at 532 (a).
      16
           See Court of Appeals Rule 33.2 (a) (2).
      17
           Patel, 349 Ga. App. at 531 (a) (punctuation omitted).
      18
           Id. at 532 (a).

                                            7